Case 3:17-cv-00538-CRS-RSE Document 53 Filed 11/20/20 Page 1 of 4 PageID #: 194




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                              CIVIL ACTION NO. 3:17CV-538-CRS

 GERALD CRAIG, individually                                                              PLAINTIFF
 and as Administrator of the Estate
 of DELLA CRAIG

 vs.

 STEAK N SHAKE, INC.                                                                  DEFENDANT

                     FIRST AMENDED COMPLAINT AND JURY DEMAND

           Comes the Plaintiff, Gerald Craig, Individually and as Administrator of the Estate of Della

 Craig, deceased, by counsel, and for his First Amended Complaint against the Defendant, Steak N

 Shake Inc., states as follows:

                                    JURISDICTION AND VENUE

           1.     Gerald Craig is the Administrator of the Estate of Della Craig, deceased, as

 appointed by Order of Jefferson County District Probate Division, Case No. 17-P-003070 and

 therefore brings this action on behalf of Della Craig, deceased, pursuant to the Survival of Actions

 Statute (KRS § 411.140).1

           2.     Gerald Craig is a resident of the Commonwealth of Kentucky and is the widower

 of the late Della Craig.

           3.     The Defendant, Steak N Shake Inc., is a Foreign Corporation licensed to do

 business in Louisville, Jefferson County, Kentucky, who owned, leased, operated and/or managed

 the premises, located at 4913 Dixie Highway, Louisville, Kentucky 40216. Its agent for service of

 process is Corporation Service Company, 421 W. Main St., Lexington, KY 40601.




 1
     Exhibit 1: Jefferson District Court Order.
Case 3:17-cv-00538-CRS-RSE Document 53 Filed 11/20/20 Page 2 of 4 PageID #: 195




          4.    Jurisdiction is proper in that the actions complained of took place in Louisville,

 Kentucky and the damages for each claim exceed the minimum jurisdictional amount required by

 this Honorable Court.

          5.    This case was initially filed August 14, 2017, in the Jefferson Circuit Court but was

 subsequently removed by Defendant to this Court on the basis of diversity of the parties. Plaintiff’s

 claims against the Defendant arise out of a fall which occurred on or about August 21, 2016 on

 premises owned, controlled, and/or maintained by Defendant located at, 4913 Dixie Highway,

 Louisville, KY 40216.

                                       CAUSE OF ACTION

          6.    On the occasion hereinafter mentioned, the Defendant, its agents, employees,

 subcontractors or other individuals acting on the Defendant’s behalf, were responsible for the

 design, maintenance, upkeep and repair of Defendant’s business premises located at 4913 Dixie

 Highway, Louisville, KY.

          7.    On or about August 21, 2016, Della Craig was an invitee of the Defendant as she

 was a patron of Defendant’s business premises located at 4913 Dixie Highway, Louisville, KY

 40216.

          8.    At the time and location described above, Della Craig slipped on a foreign

 substance and fell, causing her to suffer serious, painful physical injuries.

          9.    Defendant, through its employees and agents, knew or should have known by the

 exercise of reasonable care that the condition of the premises constituted an unreasonable risk of

 harm to Della Craig.

          10.   The dangerous, defective, and unsafe condition of the premises described

 hereinabove, was, at the time and place relevant hereto, unknown to Della. Craig. Further, no
Case 3:17-cv-00538-CRS-RSE Document 53 Filed 11/20/20 Page 3 of 4 PageID #: 196




 warning of any kind was posted to advise Della Craig or other persons similarly situated of such

 dangerous, defective, or unsafe condition.

        11.     As a result of the negligence of the Defendant as described above, Della Craig

 suffered damages flowing from her bodily injuries, including past medical expenses; past and

 physical and mental pain and suffering; and loss of enjoyment of life.

        12.     Plaintiff, Gerald Craig, was at all times relevant hereto, the husband of Della Craig.

        13.     As a consequence of Della Craig’s injuries, for which Defendant is responsible as

 alleged above, Gerald Craig suffered damages to his marital relationship, including but not limited

 to, the loss of aid, companionship, care, and society of his wife; emotional distress; loss of love

 and affection; loss of services; and deprivation of normal physical and emotional marital relations.

        WHEREFORE, Plaintiff, Gerald Craig, Individually and as Administrator of the Estate of

 Della Craig, respectfully demands judgment against Defendant, Steak N Shake Inc. in an amount

 in excess of the amount necessary to establish the jurisdiction of this Court as follows:

                     1. Judgment against the Defendant in such amount as will fairly and

                         adequately compensate Plaintiff for his damages and the damages of Della

                         Craig as alleged herein;

                      2. Pre and Post-Judgment interest at the prevailing legal rate;

                      3. Cost and attorney fees herein expended;

                      4. Trial by jury; and

                      5. All further relief to which Plaintiff may appear entitled.
Case 3:17-cv-00538-CRS-RSE Document 53 Filed 11/20/20 Page 4 of 4 PageID #: 197




                                                Respectfully submitted,

                                                /s/ Justin A. Sanders
                                                Justin A. Sanders
                                                William H. Mapes
                                                BUBALO LAW PLC
                                                9300 Shelbyville Road, Suite 210
                                                Louisville, KY 40222
                                                (502) 753-1600
                                                jsanders@bubalolaw.com
                                                wmapes@bubalolaw.com
                                                Attorney for Plaintiff

                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was filed electronically. Notice
 of this filing will be sent to the following by operation of the Court’s electronic filing system and/or
 electronic mail by undersigned counsel on November 19, 2020 to the following counsel of record.
 Parties may access this filing through the Court’s system.

 William B. Orberson
 James C. Wade
 PHILLIPS PARKER ORBERSON & ARNETT, P.L.C.
 716 W. Main Street, Suite 300
 Louisville, Kentucky 40202
 worberson@ppoalaw.com
 jwade@ppoalaw.com
 Counsel for Defendant, Steak N Shake, Inc.



                                                /s/Justin A. Sanders
                                                Counsel for Plaintiff
